218 Ga. 752 (1963)
130 S.E.2d 716
BEATTY et al.
v.
MYRICK, Ordinary, et al.
21996.
Supreme Court of Georgia.
Submitted March 12, 1963.
Decided March 25, 1963.
*753 James W. Head, John F. M. Ranitz, Jr., John B. Miller, Reginald C. Haupt, Jr., for plaintiffs in error.
John W. Sognier, Malcolm Maclean, Malberry Smith, H. Sol Clark, Kirk McAlpin, Erwin A. Friedman, John R. Calhoun, Eugene Cook, Attorney General, E. Freeman Leverett, Deputy Assistant Attorney General, contra.
MOBLEY, Justice.
It appearing that after the denial of the injunction, the sustaining of the general demurrers, and the dismissal of plaintiff's petition the judgment was not superseded and all the acts sought to be enjoined have taken place in the interim, the case is moot. Bulman v. King, 212 Ga. 661 (1) (94 SE2d 865); Abernathy v. Dorsey, 189 Ga. 72 (5 SE2d 39); Smith v. Jeffries, 188 Ga. 649 (4 SE2d 637); Davis v. Mayor &c. of Jasper, 119 Ga. 57 (45 S.E. 724). Furthermore, Mr. Slotin not having been seated as Senator from the Third District, and Mr. Tribble having been elected, seated, and now holding the office, plaintiffs have already gained everything they could possibly obtain by a favorable judgment. Richardson v. State, 172 Ga. 482 (157 S.E. 625); Way v. Warren, 212 Ga. 146 (91 SE2d 15).
The plaintiffs did not pray for relief as to future elections and "the mere fact that the plaintiffs might possibly derive some future benefit from a favorable adjudication on the abstract question, or that a decision would settle the question of costs, will not authorize this court to retain and decide the case." Abernathy v. Dorsey, 189 Ga. 72, supra.
Writ of error dismissed. All the Justices concur.